           Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 1 of 42


                                                                      ,:       e~     n.ff\C£
                                                                               ,~ ·~) \)
                                                                    HU:.         mo      _,,,
                   IN UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEOR
                           ATLANTA DIVISION

RICKY R. FRANKLIN,                         )
                                           )
              Plaintiff,                   )         Case No. 1:19-CV-3852-MLB
                                           )         Honorable Judge Michael L.
v.                                         )         Brown
                                           )
CITIMORTGAGE, INC.,                        )
                                           )
              Defendant.                   )         JURY TRIAL DEMANDED
                                           )


     PLAINTIFF'S BRIEF AND MEMORANDUM OF LAW IN SUPPORT OF
       HIS OPPOSITION TO DEFENDANTS MOTION FOR SUMMARY
                            JUDGMENT



        Defendant Citimortgage, Inc., (hereinafter, "CMI" or "Defendant") have filed

a motion for summary judgment and Plaintiff now timely responds and states as

follows:

                                I. INTRODUCTION

      This is a case involving violations of the Telephone Consumer Protection Act

("TCPA") 4 7 U.S.C. § 227 et seq, which prohibits the use of auto-dialers to make

any call to a wireless number in the absence of an emergency or the prior express

consent of the called party. Using automated equipment, with the same system and

numbers showing on the Plaintiffs cellphone for each and every call, Defendant
        Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 2 of 42




CMI contacted the Plaintiff at least eighty (82) times by means of artificial pre-

recorded voice messages to a cellphone or pager in violation of 47 U.S.C.

227(b )(1 )(A)(iii). These violations committed by the Defendant presents a genuine

issue of material fact and are a direct violation of the TCPA. As such, the

Defendants motion for summary judgment must be denied as a matter of law.

   II. RESPONSE TO DEFENDANT'S BRIEF STATEMENT OF FACTS

A. It is disputed by Plaintiff when and if CMI began servicing the Plaintiffs loan

in 2007, In previous lawsuits, the Defendant's produced affidavits stating that they

begin servicing the Plaintiffs loan in 2003. (Exhibit A, Statement of Disputed

Facts, "SDF" #1) (Exhibit B, Franklin Dec14) It is disputed that Plaintiff gave

consent to be called using an auto-dialer or automated/pre-recorded voice

messages to his cellphone. In fact, on the very first call to the Plaintiff on February

13, 2018, Plaintiff revoked consent to be called by the Defendants. In fact,

Plaintiff has revoked consent more than fifth-teen (15) times between February

2018 and March 2019. (SDF #11) Franklin Dec18, 12)

B. Plaintiff disputes that he can provide evidence that the Defendant used an

automated /pre-recorded voice message to contact the Plaintiff or more than half

the phone calls that he answered. Plaintiff produced precise call logs based on

personal knowledge and firsthand experience at the time it happened dating back to

2018. Plaintiff did not only revoke consent to be called after the very first phone


                                           2
        Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 3 of 42




call on Februaryl3th, 2018, but Plaintiff was greeted by an automated voice

recording (non live person) on more than half of the calls on the following dates:

February 13, 18, 21, 2018; March 15, 17, 20, 23, 24, 24, 26, 27, 2018; April 18,
19, 24, 25, 2018; June 1, 2, 4, 5, 2018; July 20, 24, 25, 31, 2018; August 3, 15,
16, 23, 30, 2018; September 27, 2018; October 31, 2018; November 21, 23,
2018; December 7, 8, 2018; January 10, 21, 24, 26, 29, 31, 2019; February 28,
2019; March 6, 18, 2019

There are a total of 43 documented automated recordings that Plaintiff was greeted

with when he answered his cellphone. (SDF # 17, 26)( Franklin Dec1 8, 10)

(Exhibit C, Call Log 1-82)

C. It is disputed what type of system that Defendant CMI used in March of 2017,

because inter-alia, Plaintiff does not have any documented calls from the

Defendant in the year of 2017. Plaintiff did not start receiving calls from

Defendant CMI until February of2018 up until March 2019. (SDF

# 29, 30, 33,) Franklin Dec15,6)

D. It is disputed what type of system the Defendant CMI used to call the Plaintiff,

because as stated above, Plaintiff did not receive any calls in 201 7 from the

Defendant. It is further disputed that the Communications report produced by the

Defendant is extremely inaccurate, because at no time did Plaintiff indicate that he

owned a phone number ending in 2542 where he wished be contacted by the

Defendant. In short, Defendants report claims to have called Plaintiff with a

number that he did not own. (SDF# 29,30,33, 39, 40) Franklin Dec15,7,


                                          3
         Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 4 of 42




E. It is disputed that every call made by the Defendant to the Plaintiff was made or

agent initiated by a human-being manually. The Defendant's would have the

Court or believe that a call initiated outside the United States in the Philippines,

was manually dialed thru the State of Arizona area codes. (SDF# 42) (Statement

of additional disputed facts "SADF"# 1, 2)Franklin Dec18,14)

                      Ill. ARGUMENT AND AUTHORITY

A. Legal Standard


  Summary judgment is appropriate if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a) The Court must consider all evidence in the light most

favorable to the non-moving party, and "resolve all reasonable doubts in favor of

the non-moving party." Earley v. Champion Int'/, 907F.2d 1077, 1080 (11th Cir.

1990).

   A genuine dispute as to any material fact exists if "the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary

judgment has the burden of establishing that there is no genuine dispute as to any

material fact. Celotex Corp. v Catrett, 477 U.S. 317, 323 (1986). Summary

judgment will not lie if the dispute about a material fact is genuine. At the

summary judgment stage, the trial judge's function is not himself to weigh the

                                           4
        Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 5 of 42




evidence and determine the truth of the matter, but to determine whether there is a

genuine issue for trial. Id. at 249.

B. Defendants Systems Uses Automated And Pre-Recorded Messages

    On February 13, 2018, Plaintiff was greeted by an automated message that

stated "please stay on the line for a very important message from citimortgage" On

this same phone call, Plaintiff informed the representative that "he did not want to

receive phone calls on his cellphone". Id. at Ins #11 • On other dates, Plaintiff was

greeted with an automated message as stated above, or an automated message that

stated "please give us a call back about a personal business matter". The following

calls occurred on: February 21; March 15, 17, 20, 23, 24, 24, 26, 27; April 18, 19,

24, 25; June 1, 2, 4, 5; July 20, 24, 25, 31; August 3, 15, 16, 23, 30; September 27;

October 31; November 21, 23; December 7, 8 all in 2018; January 10, 21, 24, 26,

29; February 28; March 6, 18, 2019 [(Id. at Ins 4, 7, 8, 9, 12, 13, 14, 15, 16, 19, 20,

23, 24, 32, 33, 34, 35, 39, 40, 41, 42, 43, 44, 45, 47, 49, 52, 58, 61, 62, 65, 66, 68,

71, 72, 73, 74, 76, 79, 81, 83, 7, 18, 22, 35, 38, 39,)] The use of automated

messages is a direct violation of the act under the TCPA. The supplemental

briefing that the Defendants rely on from the U.S Supreme Courts supports this

fact. In Facebook Inc. v. Duguid the high Court re-affirmed that artificial or pre-

recorded messages are prohibited.

1
All citations to Exhibit C, the phone log, pin to cite to the line numbers "Ins" found therin

                                                5
        Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 6 of 42




(The statute separately prohibits calls using "an artificial or prerecorded voice" to

various types of phone lines, including home phones and cell phones, unless an

exception applies. See 47 U.S. C. §§227(b)(l)(A) and (B). Our decision does not

affect that prohibition.) 141 S. Ct. 193,207 L. Ed. 2d 1118 (2020) (Id. at p. 12)See

also.... Glasser v. Hilton Grand Vacations Co., LLC, Op. at 22 (11th Cir. 2020).

(Remember that using recordings to call someone without her consent is an

independent basis for liability under the Act. 47 U.S.C. § 227(b)(l)(A).) Plaintiff

has received more than 43 calls that were greeted by a automated and or pre-

recorded message in violation of the statute and 21 other calls that were not

answered by the Plaintiff.


   i. A system that can leave automated messages has the capacity to violate the
      TCPA
   It has been well established that a system that has the capacity to dial numbers

using a random or sequentially number generator is a violation of the TCPA even

if that system is not used all the time. For example, if a person receives 100 calls

from a dialing system and one of those calls leaves an automated voice message,

then that system and the entire 100 calls are in violation of the TCPA because of

the capacity to do so. As far back as 2009, for instance, the Ninth Circuit Court of

Appeals has held that it is the capacity of the system to perform the statutory

functionalities-and not the usage of those functionalities-that triggers the TCPA.

See Satterfield v. Simon & Schuster, Inc., 569 F. 3d 946 (9th Cir. 2009). This
                                          6
          Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 7 of 42




decision has been followed repeatedly by district courts across the country. As

recently as 2020, the 11 th circuit has agreed with this analysis. See ... Glasser v.

Hilton Grand Vacations Co., LLC, (11th Cir. 2020) (Id. at p. 8) (The key reality is

that it is difficult to think of dialing equipment that can "produce" telephone

numbers and "dial" them but lacks the "capacity" to "store" them. Somewhere

between identification and production, storage occurs. In that way, a device

"stores" telephone numbers "using" a random or sequential number generator

because the device employs the number generator as part of the storage process)


   The system that the Defendant uses has the capacity to dial numbers using a

random or sequentially number generator and dial the numbers, and therefore all

82 calls are in violation of the TCPA statute and summary judgment must be

denied.


    ii. The Supreme Court wiped away any type ofhuman intervention test for
      automated telephone dialing systems (ATDS)
   The Defendants attempt to claim that each call placed to Plaintiff was done by a

by hand and initiated by a human is nonsensical. Never the less, one day after

filing its summary judgement motion the U. S. Supreme Court in Facebook v

Dugiud eliminated any type of human intervention test. The Court agrees and

expressly refused to adopt any "human intervention" test when assessing the

TCPA's AIDS definition. "All devices require some human intervention, whether


                                            7
        Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 8 of 42




it takes the form of programming a cell phone to respond automatically to texts

received while in "do not disturb" mode or commanding a computer program to

produce and dial phone numbers at random. We decline to interpret the TCPA as

requiring such a difficult line-drawing exercise around how much automation is

too much." (Id. at p.9, n.6.) How the Defendants chose to use their system is

subject to the TCPA and summary judgment must be denied.


C. Plaintiffs Presents Sufficient Evidence To Defeat Summary Judgment


   Plaintiff provides a precise call log that refutes the Defendants communication

report. Plaintiffs call log is based on personal knowledge and is annotated first had

by the Plaintiff himself. (See Exhibit C)Furthermore, Plaintiff is competent to

testify on the matters stated in the Affidavit in Exhibit B. United States v. Stein.

2018 WL 635960 (11th Cir. Jan 31, 2018) (en bane) (The fact that plaintiffs

claims rely on "self-serving" deposition testimony is no defect at the summary

judgment stage) Quoting ...Fed R. Civ. P. 56 (This rule does not prohibit an

affidavit from being self-serving or mandates that assertions in the affidavit be

corroborated by other evidence) Id. Opinion, p. 7 See Also ..."' Marr v. Bank of

Am., N.A., 662 F.3d 963,968 (7th Cir. 2011) (quoting Montgomery v. Am. Airlines,

Inc., 626 F.3d 382,389 (7th Cir. 2010) (The fact that plaintiffs claims rely on

"self-serving" deposition testimony is no defect at the summary judgment stage;

even "'uncorroborated, self-serving testimony, if based on personal knowledge or
                                           8
        Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 9 of 42




firsthand experience, may prevent summary judgment against the non-moving

party, as such testimony can be evidence of disputed material facts.')


   Plaintiff has evidence that automated calls occurred, the Defendant claims to

have evidence that it did not use automated messages. Id. This is a factual dispute

for the jury! (the difference between debt collector's recordings and debtor's

deposition testimony was a question of fact for a jury). That is a classic factual

dispute for the jury. See... Marr v. Bank ofAmerica, N.A., 662 F.3d 963, 968 (7th

Cir.2011) See Also... Garmon v. Nat'/ R.R. Passenger Corp., 844 F.3d 307, 315

(1st Cir. 2016). Based on this factual dispute alone, the defendant's summary

judgment must be denied.


D. Plaintiff Revoked Consent To Be Contacted


   Plaintiffs told the represented on the very first call to his cellphone that "he did

not want to receive phone calls on his cellphone" Plaintiff revoked consent to

contacted on his cellphone on February 13, 2018@ 1648hrs. In fact Plaintiff

revoked consent on more than 15 different occasions on the following dates:


February 13, 21, March 20, 21, 22; April 26, 27; Mary 22, 31; July 19, 25, 31;
October 31; November 21; 2018 January 10, 2019
(Statement of Disputed Facts, "SDF" #11) Franklin Dec,rS,12)
   It is well established in this circuit that consumers may revoke consent in

writing or orally. Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir.

                                           9
          Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 10 of 42




2014) See Also ... Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 270 (3d Cir. 2013);

(The TCPA affords Gager the right to revoke her prior express consent to be

contacted on her cellular phone orally or in writing) See Also .. .Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG

Docket No. 02-278, Declaratory Ruling and Order, FCC Red 7993- 7998, (2015)


{The Order clarifies that consumers may revoke consent through any reasonable

method, including orally. Consumers have a right to opt-out - and companies

cannot dictate how they do so.) After revoking consent on more than 15

occasions, the Defendant contacted the Plaintiff without consent in violation of the

Act. It is also for this reason that the defendants summary judgment must be

denied.


                                V. CONCLUSION


     For the reasons stated above, the defendant's motion for summary judgment

must be denied as a matter of law.


Dated: April 19t\ 2021                                      Respectfully submitted,



                                                                     .cky R. Franklin
                                                                708 Brambling Way
                                                             Stockbridge, GA 30281
                                                                       678-650-3733
                                                            rrfrankl 2@hotmail.com

                                         10
          Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 11 of 42




                                   CERTIFICATE OF SERVICE


    The undersigned hereby certifies that a copy of the foregoing was sent via First

Class Mail on April 19th, 2021, to Defendant's Counsel listed below:



                                    ADAMS AND REESE LLP

                                    AMYL. HANNA KEENEY

                             3424 Peachtree Road N.E., Suite 1600

                                     Atlanta, Georgia 30326

                                   amyhannakeeney@arlaw.com

                   COUNSEL FOR DEFENDANT Citimortgage, Inc.




Ric ... ,...'_::..·~~~...."-~.in
708 Brambling Way
Stockbridge, GA 30281




                                               11
Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 12 of 42




 EXHIBIT A
         Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 13 of 42




                    IN UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DMSION

RICKY R. FRANKLIN,                       )
                                         )
               Plaintiff,                )        Case No. 1:19-CV-3852-MLB
                                         )        Honorable Judge Michael L.
V.                                       )        Brown
                                         )
CITIMORTGAGE, INC.,                      )
                                         )
               Defendant.                )        JURY TRIAL DEMANDED
                                         )


     PLAINTIFF'S LOCAL RULE 56.l(B) (2) RESPONSE TO DEFENDANT'S
     STATEMENT OF UNDISPUTED FACTS AND LOCAL RULE 56.1(B)(3)
     STATEMENT OF ADDITIONAL FACTS REQUIRING THE DENIAL OF
          DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

Franklin's Relationship to CMI


 1. Franklin obtained a mortgage loan in 2003, and CMI serviced that mortgage

loan (the "Loan") for almost 12 years: from October 22, 2007, through March 31,

2019. (Declaration of Kyle Ramey ("CMI Dec."), attached hereto as Exhibit A, at

113, 7, 28.)

Response: Disputed. In a 2015/2016 lawsuit the Defendant informed the Plaintiff

that they began servicing his loan in 2003. Citimortgage Inc vs Franklin No.

 1:15-cv-04396-LMM (Id. at p.13.) (2016) (Franklin Dec14)
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 14 of 42




2. While CMI serviced the Loan, it identified the Loan within its records by

assigning to it a ten-digit number ending in 0060. (CMI Dec., ,r 3.)


Response: Undisputed.


3. On or about November 2, 2015, Franklin sued CMI in this Court and alleged

CMI committed various wrongdoings related to the Loan (the "2015 Lawsuit").

(CMI Dec., ,r 8.)


Response: Undisputed.


4. In part due to this litigation, CMI marked the Loan in its records with a


"cease and desist" code. (CMI Dec., ,r 9.)


Response: Undisputed.


5. When the "cease and desist" code is applied to a loan, the code removes that

loan from all phone campaigns initiated by CMI. (CMI Dec., ,r 10.)


Response: Undisputed.


6. The 2015 Lawsuit was resolved on or about November 22, 2016. (CMI Dec., ,r

11.)


Response: Undisputed


                                          2
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 15 of 42




7. On or about March 28, 201 7, CMI removed the "cease and desist" code on the

Loan. (CMI Dec., 1 12.)


Response: Disputed: Plaintiff has never informed Defendant CMI to remove his

requested "cease and desist" status. (Franklin Dec1 6)

8. On or about March 27, 2017, CMI sent Franklin a letter asking him to update

his contact information now that the "cease and desist" code on the Loan had been

removed. (CMI Dec., 113.)


Response: Disputed: Plaintiff has never requested to remove his 'cease and

desist status as part of this lawsuit or any other lawsuits. (Franklin Dec1 6)

9. On or before May 2, 2017, Franklin returned the letter to CMI (the "Letter")

and specifically identified a phone number ending in 3733 as both his home phone

number and his other/alternate phone number. (CMI Dec., 114, Ex. A2 attached

thereto; Deposition of Ricky R. Franklin conducted December 15, 2020, a true and

correct transcript of which is attached hereto as Exhibit B ("Franklin Tr."),

187:19-190:11, Ex. 20 attached thereto.)


Response: Undisputed


10.Also in the Letter, Franklin gave CMI express written consent to contact his cell

phone, and Franklin agreed to receive from CMI and its service providers "calls


                                           3
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 16 of 42




and messages such as prerecorded messages, calls and messages from automated

dialing systems, and text messages." (CMI Dec., ,r 15.)


Response: Undisputed. To the extent Plaintiff updated his contact information.

11.Franklin contends he revoked this consent numerous times, though he could not

identify specific dates on which he revoked consent during his


deposition. (Franklin Tr., 144:8-13; 145:4-11; 184:22-185:6; 190:4-11.)


Response: Disputed: Plaintiff revoked consent on the very first called that

occurred on February 13, 2018. Additionally, Plaintiff revoked consent more than

15 times on different occasions. (Franklin Dec,r8, 12) Exhibit C (Id. at Ins 1, 4, 9,

10, 11, 25, 26, 30, 31, 38, 41, 42, 58, 61, 68,)]

12.The earliest revocation of the consent Franklin gave in the Letter occurred on

February 13, 2018. (Franklin Tr., 187:5-11; 189:18-190:11.)

Response: Undisputed: To the extent that Plaintiff orally revoked consent over

the telephone. (Franklin Dec,r 8) Exhibit C (Id. at Ins 1)

B. Franklin's Allegations and Evidence of Wrongdoing

13.Franklin alleges that, beginning on February 13, 2018, CMI began calling his

cell phone using an "automatic telephone dialing system" or an artificial or

prerecorded voice, in violation of the Telephone Consumer Protection Act

{"TCPA," 47 U.S.C. § 227). (Compl., ,r 15.)
                                           4
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 17 of 42




Response: Undisputed: To the extent Plaintiff documented a call on February 13,

2018 that used an automated greeting that derived from the country of the

Philippines. (Franklin Dec18,) Exhibit C (Id. at Ins 1)

14. Franklin withdrew his consent to receive such contact from CMI as early as

February 13, 2018. (Franklin Tr., 187:5-11; 189:18-190:11.)

Response: Undisputed: To the extent that Plaintiff revoked consent on this date

and 15 more times after this date. (Franklin Dec18, 12) Exhibit C (Id. at Ins 1, 4,

9, 10, 11, 25, 26, 30, 31, 38, 41, 42, 58, 61, 68,)

15 .In support of his allegations, Franklin is producing a log of 82 calls CMI made to

his cell phone, which has a phone number ending in 3733 ("Franklin's Cell

Phone" or "his Cell Phone"), between February 13, 2018, and March 18, 2019.

(Franklin Tr., 29:8-32:19, Ex. 3 attached thereto.)

Response: Undisputed.

16.Franklin created the call log himself. (Franklin Tr., 29:8-32:19.)

Response: Undisputed. To the extent that Plaintiff personally documented every

call at or about the time the call was received on his cellphone.


17 .Franklin alleges CMI made all 82 of these calls using an automatic telephone

dialing system ("AIDS"), but only some of the calls involved the use of an artificial

or prerecorded voice. (Compl., 1 15; Franklin Tr., 193: 17-22.)

                                            5
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 18 of 42




Response: Disputed: 43 of the calls used an automatic greeting/recording when

it called Plaintiffs cellphone. Additionally, 21 of the calls were not answered by

the Plaintiff, and six calls Plaintiff was hung up on. All of the calls from the

Philippines by way of the State of Arizona showed the same phone numbers for

each and every call made to Plaintiffs cellphone. (Franklin Dec110, 14) Exhibit C

(Id. at Ins 1-82)

18. Franklin testified that 81 of the 82 calls listed on his call log fall into one of four

categories:

1) calls from CMI that he answered and in which he was greeted by an "automated

voice" that instructed him to "stay on the line for a very important message from

citimortgage [sic]," where he sometimes later spoke with a live customer service

representative;

Response: Undisputed

2) calls from CMI that he answered and in which he was greeted by an "automated

message" stating "please give us a call back about a personal business matter," then

the call ended;

Response: Undisputed



3) calls from CMI which he answered and in which he spoke to a live customer
                                             6
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 19 of 42




service representative (no "automated message" used); and

Response: Disputed. Plaintiff answered at least 7 calls and was greeted by an

automated voice message and after several seconds later a live agent came on the

line. (Franklin Dec19) [(Exhibit C) Id. at Ins#, 1, 4, 9, 41, 58, 61, 68]

4) calls from CMI he did not answer and that did not result in any voice message.

(Franklin Tr., 136:1-137:11.)

Response: Undisputed:


19. The only call on Franklin's call log that does not fit into these four

categories is entry #55, which Franklin concedes was a voicemail left by a human

being. (Franklin Tr., 133:7-11, 137:8-11.)


Response: Undisputed: To the extent that this call did not come from the

Philippines, however it appeared to come from one of the calls from a city within

the state of Missouri. (Franklin Dec114)[(Exhibit C) Id. at Ins#, 55)

20. Entry #5 on the call log is erroneous; it is a continuation of entry #4 and should

not have been a separate entry. (Franklin Tr., 55:22-56:9.)

Response: Undisputed:

21.For clarity, the entries in Franklin's call log can be summarized as

follows:


                                           7
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 20 of 42




        Category description          Entries corresponding        Total number of calls in
                                           to Category                    Category

 1   Calls from CMI that Franklin     1, 4, 7, 8, 9, 12, 13, 14,             22
     answered and in which he         40,41,42,58,61,65,
     was greeted by an                66,68, 72, 73, 74, 76,
     "automated voice" that           79,81
     instructed him to "stay on the
     line for a very important
     message from citimortgage
     [sic]," where he sometimes
     later spoke with a live
     customer service
     representative
 2   Calls from. CMI that Franklin    15, 16, 19, 20, 23, 24,                21
     answered and in which he         32,33,34,35,39,43,
     was greeted by an                44,45,47,49,52,62,
     "automated message" stating      70, 71, 83
     "please give us a call back
     about a personal business
     matter," then the call ended
 3   Calls from CMI that Franklin     6, 10, 11, 25, 26, 28,                  17
     answered and in which he         29, 30, 31, 36, 37, 38,
     spoke to a live customer         48, 50, 51, 53, 60
     service representative (no
     "automated message" used)
 4   Calls from CMI that Franklin     2, 3, 17, 18, 21, 22, 27,              21
     did not answer and that did      46, 54, 56, 57, 59, 63,
     not result in any voice          64, 67, 69, 75, 77, 78,
     message                          80,82
                                      Total calls:                           81




(Franklin Tr., 36:13-37:20; 52:20-53:8; 54:1-22; 56:17-57:8; 57:21-

58:11; 58:25-59:13; 60:9-20; 61:11-14; 61:22-62:11; 62:19-63:3; 63:14-

21; 64:16-22; 65:17-25; 66:19-24; 67:24-68:14; 70:8-20; 71:12-72:4;

72:12-21; 72:25-73:11; 74:3-20; 75:12-18; 76:12-17; 77:3-10; 78:8-20;


                                                8
          Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 21 of 42




79:14-24; 80:18-81:5; 82:15-83:1; 83:7-17; 83:22-84:11; 84:21-85:12;

85:16-25; 86:4-9; 86:17-88:5; 88:10-23; 89:20-90:12; 91 :9-25; 92:15-

93:12; 93:25-94:13; 94:18-95:4; 95:9-96:13; 97:3-22; 98:15-99:3;

101 :17-102:3; 103:13-24; 104:16-22; 105:22-106:9; 106:25-107:16;

108:6-109:7; 109:11-22; 110:11-111:13; 111:20-112:7; 113:4-13; 114:7-

115:15; 117:9-118:24; 119:22-120:5; 120:14-121:1; 121:8-25; 122:17-

123:14; 124:3-19; 125:3-16; 129:9-130:1; 130:10-23; 131:19-22; 132:1-

133:1.)

Response: Disputed. Category #3 is disputed because Plaintiff answered at least

7 calls and was greeted by an automated voice message and a few seconds later a

live agent came on the line. (Franklin Dec,9) [(Exhibit C) Id. at Ins#, 1, 4, 9, 41,

58, 61, 68]

22.Only 43 of the 82 calls involved the use of an artificial or prerecorded voice

(Categories 1 and 2 above). (Franklin Tr., 36:13-37:20; 52:20-

53:8; 54:1-22; 56:17-57:8; 57:21-58:11; 58:25-59:13; 60:9-20; 61:11-14;

61:22-62:11; 62:19-63:3; 63:14-21; 64:16-22; 65:17-25; 66:19-24;

67:24-68:14; 70:8-20; 71:12-72:4; 72:12-21; 72:25-73:11; 74:3-20;

75:12-18; 76:12-17; 77:3-10; 78:8-20; 79:14-24; 80:18-81 :5; 82:15-83:1;

83:7-17; 83:22-84:11; 84:21-85:12; 85:16-25; 86:4-9; 86:17-88:5; 88:10-


                                          9
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 22 of 42




Response: Undisputed:

25.All six of the recordings involve a live, human agent of CMI. None of the six

recordings evidences the use of an artificial or prerecorded voice. (Franklin Tr.,

138:20-139:25;     140:17-141 :12;   142:5-143:5;    143:12-144:7; 144:18-145:3;

Keeney Dec. at ,111, 21-23; Ex. C15-19, C21 attached thereto.)

Response: Undisputed:

26. Franklin does not have any evidence of CMI using an artificial or prerecorded

voice in a call to his cell phone listed in Categories 1 and 2 of the table in

Paragraph ·21, other than his own recollection of it occurring. (Franklin Tr.,

42:21-25; 55:4-6; 55:15-21; 58:20-24; 59:23-60:8; 61:4-10; 64:9-12.; 65:4-12;

66:19-21; 67:12-21; 69:6-15; 71:2-l 1;73:18-74:2; 75:19-22; 76:2-8; 79:25-80:2;

80:8-14; 81:15-25; 89:9-19;90:21-91:5; 92:7-14; 93:13-20; 96:18-97:2; 98:8-14;

99:13-15; 100: 11-16; 102:20-103:4; 103:9-12; 104:6-15; 105:12-21; 107:24-108:5;

110:2-10; 112:13-21; 113:22-114:6; 119:9-17; 122:7-16; 123:21-124:2; 124:20-

125:2; 127:2-6; 131 :10-18; 131 :19-22.)

Response: Disputed. Plaintiff produced precise call logs based on personal

knowledge and firsthand experience at the time the calls happened dating back to

2018. Plaintiff Exhibit C is a precise personal call log and documented records

since 2018 thru 2019. The documented calls were kept daily and recorded directly


                                           11
         Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 23 of 42




of off of Plaintiffs personal cellphone ending in 3733. (Franklin Dec,10, 13)


27.Franklin concluded that the voices were "automated" because the messages

were "one-sided conversations" that were "generic." (Franklin Tr., 40:41:10; 55:7-

11; 58:12-19; 59:19-22; 63:22-64:5; 64:23-65:3;66:25-67:11; 69:1-5; 70:21-71:1;

73:12-17; 75:23-76:1; 80:3-7; 81:6-12; 89:1-5; 90:13-20; 92:1-6; 93:4-12; 96:11-17;

98:2-7; 99:4-12; 102:8-19;103:25-104:5;      104:23-105:ll;   107:17-23;   109:23-

110:1;     112:8-12;113:14-21; 118:25-119:8; 122:1-6; 123:15-20; 124:17-19;

125:18-24;130:2-9; 130:24-131:9; 131:19-22.)

Response: Disputed: The automated message greetings did not involve a

conversation whereby, two people exchanged words. The greetings stated ""Please

stay on the line for a very important message from citimortgage" or "please give

us a call back about a personal business matter". (Franklin Dec,10)

28.Franklin has not retained or produced any recordings of any such "automated"

voice, and he has never had anyone listen to the voice and confirm that it is an

automated voice as opposed to live speech. (Franklin Tr., 55:4-6; 58:7-8; 59:23-24;

60:21-22; 64:6-8; 65:11-12; 69:6-7; 71:2-3; 73:18-20; 81:15-17; 89:14-16; 91:1-2;

92:7-9; 93:13-14; 96:18-20;99:16-100:10; 102:20-23; 103:9-12; 104:6-8; 105:12-

14; 108:2-3; 110:9-10; 112:13-14; 114:1-3; 119:16-17; 125:1-2; 131 :14-15;

131:19-22.)

                                        12
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 24 of 42




Response: Disputed. The calls to Plaintiff were automated greetings or messages

whereby, Plaintiff documented word for word what the greeting stated. Plaintiff

doesn't need to have anyone listen to a message to confirm that it's automated, and

further ...Plaintiff is competent to testify about the stated matter of automated

messages and greetings. Franklin Dec,rto, 13)

C. CMI's Telephone Platform

29.Between March 30, 2017, and March 26, 2019, at various times CMI used the

Aspect Unified IP 7.3 dialing platform . ("Aspect Platform") to initiate

communications to its borrowers. (CMI Dec., 116.)

Response: Disputed. Plaintiff did not receive any calls to his cellphone in the

year of 2017. Plaintiffs began receiving calls on his cellphone ending in 3733 in

2018 thru 2019. (Franklin Dec15)

30. The Aspect Platform only initiates communications to telephone numbers

uploaded by CMI. The Aspect Platform . does not generate or initiate

communications using a random or sequential number generator. (CMI Dec., 1 17;

Declaration of Don Hudecek ("Hudecek Dec."), attached hereto as Exhibit D, at 1

8.)

Response: Disputed: Plaintiff has received calls from a system that that greeted

him with over 43 automated voice message greetings on his phone. (Franklin

Dec115)
                                          13
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 25 of 42




31.Aspect Software, Inc. ("Aspect") is the supplier of the Aspect Platform for

CMI. (Hudecek Dec., 114-6.)

Response: Undisputed

32. The Aspect Platform is a contact center system that supports both inbound

and outbound engagement. The Aspect Platform includes a dialer component in

order to support outbound engagements. (Hudecek Dec., 15.)

Response: Undisputed

33. None of the versions of Aspect's Unified IP, including the Aspect Platform,

have the capacity to produce phone numbers using a random or sequential number

generator. (Hudecek Dec., 1 8.)

Response: Disputed: Plaintiff has received calls from a system that greeted him

with over 43 automated voice message greetings on his phone. (Franklin Dec115)

34. The only telephone numbers that the Aspect Platform can dial are those inputted

into an Aspect customer's database and downloaded by the customer into the

Aspect Platform. (Hudecek Dec., 18.)

Response: Undisputed

35.Aspect is unaware of any application that would alter the Aspect Platform's

behavior such that the Aspect Platform would be capable of producing phone

number using a random or sequential number generator. (Hudecek Dec., 18.)

                                         14
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 26 of 42




Response: Undisputed

D. Communications between CMI and Franklin

36. CMI maintains a record of each time it contacts any borrower on any loan it

services, whether that contact occurred by using the Aspect Platform or by other

means, such as a direct, agent-initiated phone call. (CMI Dec., 118.)

Response: Disputed. The records maintained by the Defendant are extremely

inaccurate, because at no time did Plaintiff indicate that he owned a phone number

ending in 2542 where he wished be contacted by the Defendant in 2017. Franklin

Dec15,7,

37.A report of all the calls CMI made to Franklin regarding the Loan between

March 30, 2017, and March 26, 2019, is maintained in CMI's

business records and is often referred to as the "Communication Report."

(CMI Dec., 1119, 20.)

Response: Disputed. This report is inaccurate, as it has calls placed to Plaintiff

starting in 2017 with a number ending in 2542. Plaintiff did not own a phone

number ending in 2542 in 2017. Plaintiff did not get any calls from the Defendant

concerning this litigation until 2018. (Franklin Dec15,7)

38.The Communication Report for the Loan includes not only calls to Franklin

made by CMI using the Aspect Platform, but all calls made to Franklin concerning


                                         15
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 27 of 42




the Loan - regardless of method - between March 30, 2017, and March 26, 2019.

(CMI Dec., 120.)

Response: Disputed: This report is erroneously inaccurate, as it has calls placed

to Plaintiff starting in 2017 with a number ending in 2542. Plaintiff did not own a

phone number ending in 2542 in 2017. Plaintiff did not get any calls from the

Defendant concerning this litigation until 2018. (Franklin Dec15,7)

39.The only calls made to Franklin using the Aspect Platform occurred between

March 30, 3017, and April 7, 2017. (CMI Dec., 11 21, 22, Ex. A3 attached

thereto.)

Response: Disputed. This report is erroneously inaccurate, as it has calls placed

to Plaintiff starting in 2017 with a number ending in 2542. Plaintiff did not own a

phone number ending in 2542 in 2017. Plaintiff did not get any calls from the

Defendant concerning this litigation until 2018. (Franklin Dec15,7)

40.CMI did not make the calls in that time frame (March 30, 3017, to April

7, 2017) to Franklin's Cell Phone. Those calls were made to a different phone

number ending in 2542. (CMI Dec., 122.)

Response: Disputed. Plaintiff did not own a phone number in 2017 with a

number ending in 2542. Plaintiff did not get any calls from the Defendant

concerning this litigation until 2018. (Franklin Dec15,7)


                                         16
-----------------------------~                                                   ~~-----    ----




           Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 28 of 42




    E. CMl'S Use of Agent-Initiated Contact to Call Franklin's Cell Phone

    41. CMI did not use the Aspect Platform to contact Franklin's Cell Phone between

    May 10, 2017, and March 26, 2019. (CMI Dec., 1123-25.)

    Response: Disputed. Plaintiff did not own a phone number in 2017 with a

    number ending in 2542. Plaintiff did not get any calls from the Defendant

    concerning this litigation until 2018. (Franklin Dec15,7)

    42.Rather, every call made to Franklin's Cell Phone between May 10, 2017, and

    March 26, 2019, was an "Agent-Initiated Contact," meaning a live, human agent

    reviewed the account in question and initiates the phone call by dialing the

    primary phone number associated on the account by hand on a telephone. (CMI

    Dec., 1123-25.)

    Response: Disputed. This is illogical...Plaintiff was informed that the calls came

    from the Philippines outside of the United States. Defendant CMI cannot explain

    how someone in a third world country can hand dial Plaintiffs cellphone through

    the State of Arizona directly.   (Statement of Additional Disputed Facts

    "SADF" #1, 2)(Franklin Dec18)


    43. When an Agent-Initiated Contact call is connected, the live agent speaks directly

    to the call's recipient. (CMI Dec., 124.)

    Response: Disputed. On at least seven calls Plaintiff was greeted by an

                                                17
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 29 of 42




automated voice message and after several seconds had passed, a live agent came

on the line. (Franklin Dec19)

44. There is no artificial or prerecorded voice used in any part of an Agent- Initiated

Contact. (CMI Dec., 1124, 26.)

Response: Disputed. Plaintiff has received calls from a system that greeted him

with over 43 automated voice message greetings on his phone. (Franklin Dec115)

         Local Rule 56.l(B) (3) Statement of Additional Disputed Facts


   Plaintiff hereby asserts the following additional, disputed material facts that

require the denial ofDefendant's Motion for Summary Judgement:


1. On February 13, 2018, Defendant CMI representative informed Plaintiff that

they were located in the Asia region of the world, specifically, that he was located

in the country of the Philippines and that's where the call originated. (Franklin

Dec1 8) (Exhibit C, Call Log Ins at 1)


2. On each and every call that originated from the Philippines, the caller

identification showed a number ported from the State of Arizona ending in 1247.

(Franklin Dec114) (Exhibit C, Call Log Ins at 1-82)


3. On February 22nd 2018 Plaintiff answered his cellphone ending in 3733 and

was told by a representative that he was calling from the country of the Philippines

                                          18
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 30 of 42




and that the calls would continue because they were automated calls. (Franklin

Dec111) (Exhibit C, Call Log Ins at 6)


Dated: April 191\ 2021                                    Respectfully submitted,




                                                               · Ricky R. Franklin
                                                              708 Brambling Way
                                                          Stockbridge, GA 30281
                                                                    678-650-3733
                                                         rrfrank12@hotmail.com




                                       19
Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 31 of 42




  EXHIBITB
         Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 32 of 42




                   IN UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

RICKY R. FRANKLIN,                           )
                                             )
              Plaintiff,                     )         Case No. 1:19-CV-3852-MLB
                                             )         Honorable Judge Michael L.
V.                                           )         Brown
                                             )
CITIMORTGAGE, INC.,                          )
                                             )
              Defendant.                     )         JURY TRIAL DEMANDED
                                             )

       DECLARATION OF RICKY R. FRANKLIN IN SUPPORT OF HIS
     MEMORANDUM OF LAW IN OPPOSITION TO THE DEFENDANTS
              MOTION FOR SUMMARY JUDGMENT


I declare under penalty of perjury pursuant to 28 U.S.C. section 1746 as follows:
     1. I am over 18 years of age and competent to make this declaration.

     2. I am the Plaintiff in the above-styled case.

     3. Plaintiff is the sole owner and user of phone number xxx-xxx-3733, where

        the calls took place concerning this litigation.

     4. Plaintiff was informed by Defendant CMI in a previous lawsuit back in

        2016, that they began servicing his loan in 2003. Citimortgage Inc vs

        Franklin No. 1:15-cv-04396-LMM (2016)




llPage
      Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 33 of 42




  5. Plaintiff did not receive any phone calls on his cellphone ending in 3733 in

     2017, however in February 2018 Plaintiff began receiving calls on his

     cellphone ending in 3733

  6. At no time did Plaintiff inform Defendant CMI to remove his requested

     "cease and desist" status.

  7. Plaintiff has never owned a phone number ending in 2542 or used it as his·

     personal cellphone between 2017 thru 2019 ..

  8. On the very first call, on February 13, 2018@ 1648hrs, Plaintiff was told by

     the representative that he was calling from the country of Philippines that

     showed an area code from the State of Arizona. Plaintiff informed the

     representative that he did not want to receive phone calls on his cellphone.

     Additionally, on this call Plaintiff was greeted by an automated voice

     greeting [(Exhibit C) Id. at Ins #1]

  9. Plaintiff answered at least 7 calls and was greeted by an automated voice

     message and after several seconds had passed, a live agent came on the line.

     The dates are as follows: February 13, February 21, March 20, July 25,

     October 31, November 21, 2018 and January 10, 2019 [(Exhibit C) Id. at Ins

     #, 1, 4, 9, 41, 58, 61, 68]

  10.Plaintiffhas received at least 82 phone calls from Defendant CMI. On more

     than 43 of the calls, Plaintiff was greeted by an automated message that


21Page
-------------------------         -------




             Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 34 of 42




            stated "Please stay on the line for a very important message from

            citimortgage" or "please give us a call back about a personal business

            matter". The calls occurred on the following dates that correspond to the

            Plaintiffs call log inserts: February 21; March 15, 17, 20, 23, 24, 24, 26, 27;

            April 18, 19, 24, 25; June 1, 2, 4, 5; July 20, 24, 25, 31; August 3, 15, 16, 23,

            30; September 27; October 31; November 21, 23; December 7, 8 all in

            2018; January 10, 21, 24, 26, 29; February 28; March 6, 18, 2019 [(Id. at Ins

            4, 7, 8, 9, 12, 13, 14, 15, 16, 19, 20, 23, 24, 32, 33, 34, 35, 39, 40, 41, 42, 43,

            44, 45, 47, 49, 52, 58, 61, 62, 65, 66, 68, 71, 72, 73, 74, 76, 79, 81, 83, 7, 18,

            22, 35, 38, 39,)]

          11.On February 22nd 2018 Plaintiff answered my cellphone ending in 3733 and

            was told by a representative that he was calling from the country of the

            Philippines and that the calls would continue because they were automated

            calls. [(Exhibit C) Id at Ins #6]

          12.On February 13, 2018@ 1648hrs I revoked consent to be contacted on my

            cellphone and also on more than 15 different occasions on the following

            dates: February 13, 21, March 20, 21, 22; April 26, 27; Mary 22, 31; July

             19, 25, 31; October 31; November 21; 2018 January 10, 2019 "[Exhibit C

            (Id. at Ins 1, 4, 9, 10, 11, 25, 26, 30, 31, 38, 41, 42, 58, 61, 68,)]




        3IPage
      Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 35 of 42




  13 .Exhibit C is a precise personal call log and documented records since 2018

     thru 2019. The documented calls were kept daily and recorded directly of

     off of my personal cellphone ending in 3 73 3.

  14. Seventy-six of the calls were from overseas in Asia, specifically in the

     country of the Philippines with a phone number ending in 1247. Six of the

     calls came from numbers listed in the United States from a city within the

     state of Missouri. Twenty-one of the calls went unanswered by me, and

     finally, six of the calls, I answered and was hung up on or could not

     understands the person on the other end of the call.

  15.Plaintiffhas received calls from a system that greeted him with over 43

     automated voice message greetings on his phone.

   I declare under penalty of perjury that the foregoing is true and correct.

                                                   Bv4            Ricky R. Franklin
                                                            Date: April 19th, 2021




41Page
Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 36 of 42




  EXHIBIT C
       Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 37 of 42




Call log to my cellphone 678-650-3733 from Citimortgage starting in 2018
   1. February 13 2018, @ 1648, greeted by an automated voice that said "please
     stay on the line for a very important message from citimortgage" I talked to a
     representative who stated that they were calling from the Philippines with a
     number as 520 441-1247an Arizona number on my caller Identification. I
     informed the representative that he did not want to receive phone calls on his
     cellphone. Recorded part of call
  2. February 15, 2018 I receive a call from 520-441-1247 at 1850 hrs
  3. February 21, 2018 I received a call from 520-441-1247 at 1154 hrs.
  4. February 21, 2018@ 1143hrs, I received a call from 520-441-1247. Greeted by
     an automated message that stated '"'please stay on the line for an important
     message from citimortgage" I told the representative to stop calling my
     cellphone
  5. I told the representative to stop calling my cellphone. Recorded part of call
  6. February 22, 2018 I received a call from 520-441-1247 at 1259 hrs. Talked to
     representative ... at that time the representative from the Philippines stated
     that "the calls were automated and they would continue".
  7. March 15, 2018 I received a call from 520-441-1247 at 1154 hrs. Automated
     message stated ""please hold for an important message from CitiMortgage"
  8. March 17, 2018 I received a call from 520-441-1247 at 1635 hrs. Automated
     message stated ""please hold for an important message from CitiMortgage"
  9. March 20, 2018@ 1421hrs, I received a call from 816-420-4632. Greeted by
     an automated message that stated ""please stay on the line for an important
     message from citimortgage" I told the representative to stop calling my
     cellphone
  IO.March 21, 2018@ 1358hrs, I received a call from 816-420-4632. I told the
     representative to stop calling my cellphone.
  II.March 22, 2018@ 1210hrs, I received a call from 816-420-4632. I told the
     representative to stop calling my cellphone.
  12.March 23, 2018 I received a call from 520-441-1247 at 1542 hrs. Automated
     message stated ""please hold for an important message from CitiMortgage"
  13.March 24, 2018 I received a call from 520-441-1247 at 1203 hrs. Automated
     message stated ""please hold for an important message from CitiMortgage"
  14. March 24, 2018 I received a call from 520-441-1247 at 1204 hrs. Automated
     message stated ""please hold for an important message from CitiMortgage"
  15.March 26, 2018 I received a call from 520-441-1247 at 1529 hrs. Left
     automated voice message that stated "please give us a call back about a
     personal business matter"

                                        1
    Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 38 of 42




16.March 27, 2018 I received a call from 520-441-1247 at 1231 hrs. Left
    automated voice message that stated "please give us a call back about a
    personal business matter"
17.March 28, 2018 I received a call from 520-441-1247 at 1402 hrs
18.March 29, 2018 I received a call from 520-441-1247 at 1302 hrs
19.April 18, 2018 I received a call from 520-441-1247 at 1423 hrs. Left
    automated voice message that stated "please give us a call back about a very
    important business matter"
20.April 19, 2018 I received a call from 520-441-1247 at 1359 hrs. Left
    automated voice message that stated "please give us a call back about a
    personal business matter"
21.April 20th 2018, I received a call from Philippines thru a number from
    Arizona.520-441-1247 at 1516 hrs
22.April 23 2018, I received a call from Philippines thru a number from
    Arizona.520-441-1247 at 1417 hrs
23.April 24, 2018 I received a call from 520-441-1247 at 1448 hrs. Left
    automated voice message that stated "please give us a call back about a very
    important business matter"
24.April 25, 2018 I received a call from Philippines thru a number from
    Arizona.520-441-1247 at 1316 hrs. Left automated voice message that stated
    "please give us a call back about a personal business matter"
25.April 26, 2018@ 1357hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 from Philippines thru a number from Arizona. I
    told the representative to stop calling my cellphone
26.April 27, 2018@ 1239hrs, I received a call from 816-420-4632. I told the
    representative to stop calling my cellphone. Recorded part of call
27.May 21, 2018, I received a call from Philippines thru a number from
    Arizona.520-441-1247 at 1406 hrs
28. May 22, 2018 @ 0950hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 from Philippines thru a number from Arizona.
    When I answered I said hello 5 times and was hung up on.
29.May 22, 2018@ lOOOhrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 from Philippines thru a number from Arizona.
    Talked to a representative, Recorded part of call
30.May 22, 2018@ 1138hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 from Philippines thru a number from Arizona. I
    told the representative to stop calling my cellphone



                                      2
    Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 39 of 42




31.May 31, 2018@ 1044hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 from Philippines thru a number from Arizona. I
   told the representative to stop calling my cellphone
32.June 1, 2018@ 1027hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 from Philippines thru a number from Arizona.
   Left automated voice message that stated "please give us a call back about a
   personal business matter"
33.June 2, 2018@ 1254hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 from Philippines thru a number from Arizona.
   Left automated voice message that stated "please give us a call back about a
   personal business matter"
34.June 4, 2018@ 1510hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 from Philippines thru a number from Arizona.
   Left automated voice message that "please give us a call back about a
   personal business matter"
35.June 5, 2018@ 1437hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 from Philippines thru a number from Arizona.
   Left automated voice message that stated ""please give us a call back about a
   personal business matter"
36.June 19, 2018@ 1444hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 from Philippines thru a number from Arizona
   Recorded part of call
37.June 30, 2018, I received a call from Philippines thru a number from
   Arizona.520-441-1247 at 1406 hrs.
38.July 19, 2018, I received a call from Philippines thru a number from
   Arizona.520-441-1247 at 1406 hrs. I told the representative to stop calling my
   cellphone
39.July 20, 2018@ 1327hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 from Philippines thru a number from Arizona.
   Left automated voice message that stated "please give us a call back about a
   personal business matter"
40.July 24, 2018@ 1327hrs, I received a call from 520-441-1247. I answered my
   cellphone and was greeted by an automated voice that stated "please stay on
   the line for an important message from citimortgage". I was then hung up
   on.
41.July 25, 2018@ 1400hrs, I received a call from 520-441-1247. I answered my
   cellphone and was greeted by an automated voice that stated "please stay on
   the line for an important message from citimortgage". I told the
   representative name Ryan to stop calling my cellphone.
                                      3
    Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 40 of 42




42.July 31, 2018@ 1609hrs, I received a call from 520-441-1247. I answered my
   cellphone and was greeted by an automated voice that stated "please stay on
   the line for an important message from citimortgage". I told the
   representative name to stop calling my cellphone.
43.August 3, 2018@ 1532hrs, I received a call from Philippines thru a number
   from Arizona.520-441-1247 Left automated voice message that stated "please
    give us a call back about a personal business matter"
44.August 15, 2018@ 185lhrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 Left automated voice message that stated "please
    give us a call back about a personal business matter"
45.August 16, 2018@ 1438hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 Left automated voice message that stated "please
    give us a call back about a personal business matter"
46.August 22, 2018@ 1954hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. No message left on cellphone.
47.August 23, 2018@ 1426hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 Left automated voice message that stated "please
    give us a call back about a personal business matter"
48.August 28, 2018@ 1408hrs, I received a call from 520-441-1247. I answered
    my cellphone and could not understand the person on the line. Unable to
    hear and was hung up on.
49.August 30, 2018@ 1033hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 Left automated voice message that stated "please
    give us a call back about a personal business matter"
50.September 19, 2018@ 1657hrs, I received a call from 520-441-1247. I
    answered my cellphone and could not understand the person on the line.
    Unable to hear and was hung up on.
51.September 26, 2018@ 1545hrs, I received a call from 816-420-4632. Unable
    to hear and was hung up on.
52.September 27, 2018@ 1349hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247 Left automated voice message that
    stated "please give us a call back about a personal business matter"
53.September 29, 2018@ 1426hrs, I received a call from 520-441-1247. I
    answered my cellphone and could not understand the person on the line.
    Unable to hear and was hung up on.
54.October 2, 2018@ 1830hrs, I received a call from 520-441-1247
55. October 24, 2018. I received a call from 816-420-4632. A representative left a
    voice message that_ stated "please give us a call back about a personal
    business matter at 800-723-7906"
                                       4
    Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 41 of 42




56. October 25, 2018 @ 1545hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247.
57.October 27, 2018@ 1549hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247
58. October 31, 2018@ 0953hrs, I received a call from 520-441-1247. I answered
    my cellphone and was greeted by an automated voice that stated "please stay
    on the line for an important message from citimortgage". I told the
    representative to stop calling my cellphone.
59. November 1, 2018@ 0900hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247
60.November 3, 2018@ 1411hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247 Said hello multiple times, was unable to
    hear and was hung up on.
61.November 21, 2018@ 1007hrs, I received a call from 520-441-1247. I
    answered my cellphone and was greeted by an automated voice that stated
    "please stay on the line for an important message from citimortgage". I told
    the representative to stop calling my cellphone.
62.November 23, 2018@ 1147hrs, I received a call from 520-441-1247. Left an
    automated voice message that stated "please give us a call back about a
    personal business matter"
63.December 5, 2018@ 1430hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247
64.December 6, 2018@ 1156hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247
65.December 7, 2018@ 1402hrs, I received a call from 816-420-4632. Automated
    message stated ""please hold for an important message from CitiMortgage"
66.December 8, 2018@ 1557hrs, I received a call from 816-420-4632. Automated
    message stated ""please hold for an important message from CitiMortgage"
67.December 12, 2018@ 1005hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247
68.January 10, 2019@ 1703hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247 I answered my cellphone and was greeted by an
    automated voice that stated "please stay on the line for an important
    message from citimortgage". I told the representative to stop calling my
    cellphone.
69.January 17, 2019@ 1658hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247



                                     5
    Case 1:19-cv-03852-MLB Document 56 Filed 04/16/21 Page 42 of 42



70.January 19, 2018@ 1359hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Left an automated voice message that stated
    "please give us a call back about a personal business matter"
71.January 21, 2019@ 1308hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Left an automated voice message that stated
    "please give us a call back about a personal business matter"
72.January 24, 2019@ 1252hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Automated message stated ""please hold for an
    important message from CitiMortgage"
73.January 26, 2019@ 1114hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Automated message stated ""please hold for an
    important message from CitiMortgage"
74.January 29, 2019@ 1407hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Automated message stated ""please hold for an
    important message from CitiMortgage"
75.January 30, 2019@ 11658hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247.
76.January 31, 2019@ 1416hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Automated message stated ""please hold for an
    important message from CitiMortgage"
77. February 2, 2019@ 1623hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247
78. February 13, 2019 @ 1043hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247
79. February 28, 2019@ 0822hrs, I received a call from Philippines thru a
    number from Arizona.520-441-1247. Automated message stated ""please
    hold for an important message from CitiMortgage"
80.March 2, 2019@ 1421hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247
Bl.March 6, 2019@ 1217hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Automated message stated ""please hold for an
    important message from CitiMortgage"
82.March 8, 2019@ 1422hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247
83.March 18, 2019@ 1430hrs, I received a call from Philippines thru a number
    from Arizona.520-441-1247. Left an automated voice message that stated
    "please give us a call back about a personal business matter"

                             End of Call Log

                                     6
